Case 2:20-cv-00179-PLM-MV ECF No. 41, PageID.329 Filed 05/10/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

BRENITAZE MOORE, #960770,                          )
                      Plaintiff,                   )
                                                   )       No. 2:20-cv-179
-v-                                                )
                                                   )       Honorable Paul L. Maloney
AMY WESTCOMB, et al.,                              )
                             Defendants.           )
                                                   )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Moore, a state prisoner, filed a civil rights lawsuit. He alleges he was exposed

to tear gas when officers used the chemical agent in a neighboring cell. Defendant Wescomb

filed a motion for summary judgment for failure to exhaust administrative remedies. (ECF

No. 15.) Defendants Hannah and Trombley filed their own motion for summary judgment

for failure to exhaust administrative remedies. (ECF No. 29.) Plaintiff filed a motion for a

preliminary injunction (ECF No. 21) and a motion for summary judgment (ECF No. 35).

The Magistrate Judge issued a report recommending the following: (1) grant the two motions

for summary judgment filed by defendants, (2) deny Plaintiff’s motion for a preliminary

injunction and Plaintiff’s motion for summary judgment, (3) strike Plaintiff’s sur-replies, and

(4) dismiss Defendant McGuire for the same reason that Defendants Hannah and Trombley

should be dismissed. (ECF No. 39.) Plaintiff filed objections. (ECF No. 40.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge
Case 2:20-cv-00179-PLM-MV ECF No. 41, PageID.330 Filed 05/10/21 Page 2 of 5




reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       1. Sur-Replies

       Plaintiff objects to the recommendation that the Court strike Plaintiff’s sur-replies.

Plaintiff contends the sur-replies address arguments raised for the first time in a reply.

Plaintiff also insists he lacks formal training and his failure to file a motion for leave should

be excused. The Court overrules the objection. The local rules do not authorize sur-replies

to motions. W.D. Mich. LCivR 7.2(c) and 7.3(c). Plaintiff’s lack of training and lack of

familiarity with the rules does not excuse the failure to follow the rules. The United States

Supreme Court has cautioned that pro se litigants must still follow a court's procedural rules:

       we have never suggested that procedural rules in ordinary civil litigation should
       be interpreted so as to excuse mistakes by those who proceed without counsel.
       As we have noted before, "in the long run, experience teaches that strict
       adherence to the procedural requirements specified by the legislature is the best
       guarantee of evenhanded administration of the law.

McNeil v. United States, 508 U.S. 106, 113 (1993) (quoting Mohasco Corp. v. Silver, 447

U.S. 807, 826 (1980)). "[T]he lenient treatment generally accorded to pro se litigants has

limits," Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996), and pro se parties must "follow

the same rules of procedure that govern other litigants," Nielson v. Price, 17 F.3d 1276, 1277

(10th Cir. 1994). See, e.g., In re Sharwell, 129 F.3d 1265 (6th Cir. Oct. 30, 1997)

(unpublished table opinion) ("While Sharwell was proceeding pro se and may not have fully




                                                2
Case 2:20-cv-00179-PLM-MV ECF No. 41, PageID.331 Filed 05/10/21 Page 3 of 5




understood the rules of procedure, he was still required to comply with the rules; his pro se

status does not exempt him from compliance.").

       2. Exhaustion

              A. Defendant Westcomb

       The Magistrate Judge recommends granting Defendant Westcomb’s motion for

summary judgment because Plaintiff failed to name Westcomb in any relevant grievance.

Plaintiff does not specifically object to this recommendation.

              B. Defendants Hanna and Trombley

       The Magistrate Judge recommends granting Defendants Hanna and Trombley’s

motion for summary judgment because Plaintiff filed his complaint before he received

MDOC’s response to the Step III appeal and before time for MDOC to respond had

expired. The Magistrate Judge reasons that the amended complaint, which was filed after

Plaintiff received MDOC’s Step III response does not resolve the problem because an

amended complaint relates back to the filing date of the original complaint. Plaintiff objects.

Plaintiff asserts that the MDOC’s policy does not require the receipt of a Step III response

for exhaustion. Exhaustion occurs, according to Plaintiff, when he submits his Step III

response. The Court overrules Plaintiff’s objection. The grievance process is not complete

until either the MDOC responds to the Step III appeal or the time for doing so expires.

              C. Defendant McGuire

       The Magistrate Judge recommends dismissing Defendant McGuire for the same

reason that Defendants Hanna and Trombley should be dismissed. Plaintiff objects. The

Court overrules the objection. PLRA exhaustion constitutes a non-jurisdictional affirmative


                                              3
Case 2:20-cv-00179-PLM-MV ECF No. 41, PageID.332 Filed 05/10/21 Page 4 of 5




defense. Woodford v. Ngo, 548 U.S. 81, 101 (2006). And, ordinarily a district court should

not sua sponte raise and consider an affirmative defense like exhaustion. See Fitch v.

Gonzales, 425 F. App’x 440, 441 (6th Cir. 2011). However, exceptions exist to this usual

approach. The Sixth Circuit has found that when one set of defendants moves for summary

judgment on an affirmative defense, the plaintiff is put on notice that he or she has to come

forward with all of the evidence relevant to that affirmative defense. Grand Rapids Plastices,

Inc. v. Lakin, 188 F.3d 401, 407 (6th Cir. 1999). And, the district court does not err when

it grants the motion for summary judgment and sua sponte dismisses a different defendant

who did not file a motion or even raise the defense, so long as the defense applies to that

defendant. Id.; see, e.g., Doyle v. City of Columbus, 120 F. App’x 560, 564 (6th Cir. 2004)

(dismissing defendant Wagner); Thomas v. Mahoning Cty. Jail, No. 16-3495, 2017 WL

3597428, at *2 (6th Cir. Mar. 21, 2017) (dismissing defendants Novicky and Schoolcraft).

Here, Hanna and Trombley’s motion put Plaintiff on notice that he had to establish

exhaustion. Plaintiff did not do so. The same law and facts on which Hanna and Trombley

rely also applies to Plaintiff’s claim against McGuire.




                                               4
Case 2:20-cv-00179-PLM-MV ECF No. 41, PageID.333 Filed 05/10/21 Page 5 of 5




      For these reasons, the Court ADOPTS as its Opinion, the Report and

Recommendation. (ECF No. 39.) The Court GRANTS Defendants’ motions for summary

judgment. (ECF Nos. 15 and 29.) Because the Court finds Plaintiff did not exhaust his

remedies, the Court DISMISSES without prejudice Plaintiff’s motions. (ECF Nos. 21 and

35.) The Court will DISMISSES without prejudice, Plaintiff’s claims against all defendant,

including Defendant McGuire.

      IT IS SO ORDERED.

Date: May 10, 2021                                               /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge




                                            5
